Citation Nr: 1208971	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include by way of aggravation.

2.  Entitlement to service connection for tinnitus, to include by way of aggravation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty (AD) from June 2004 to November 2005, including a year in Iraq.  He had joined the Oregon National Guard in March 1979, and he had served an initial period of active duty for training (ACDUTRA) from April 23, 1979 to August 15, 1979.  He thereafter continued as a member of the National Guard up through at least 2009, with various unverified periods of ACDUTRA and inactive duty for training (INACDUTRA).  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied service connection for bilateral hearing loss and bilateral tinnitus.  The Board remanded the case for additional development in April 2010.  The case has now been returned to the Board for appellate review.

The Board notes that the RO, by a September 2011 rating action, granted service connection for degenerative disc disease of the cervical spine and for headaches secondary to the cervical spine disability.  It does not appear that any notice letter was issued to the Veteran as to this rating action.  

The developed claims file presently before the Board does not reflect any disagreement with the September 2011 RO decision that granted service connection for the cervical spine and headaches disabilities and assigned effective dates and initial disability ratings.  The Board notes in this regard that issues of disability rating or effective date are downstream of the issue of service connection, and yet are issues distinct from service connection and thus are issues that must be separately appealed, with a separate notice of disagreement filed, if the Veteran disagrees with the effective date or disability rating assigned with service connection.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (Board's jurisdiction, filing of notice of disagreement and appeal).  There is no evidence of record that any notice of disagreement has been submitted by the Veteran as to the assigned initial disability ratings for those two disabilities.  

Nonetheless, in December 2011, the RO issued a Supplemental Statement of the Case (SSOC) in which, in addition to the two issues listed on the front page of this decision, the RO addressed the downstream issues of the initial disability ratings assigned in the September 2011 rating decision to the cervical spine and headaches disabilities.  However, pursuant to 38 C.F.R. § 19.31(a), a supplemental statement of the case may not be used to announce a decision by the Agency of Original Jurisdiction (AOJ) on an issue not previously addressed in a Statement of the Case (SOC), or to respond to a notice of disagreement on a newly appealed issue that was not addressed in an SOC.  Accordingly, the RO's action to announce in the December 2011 SSOC the denials of increased initial evaluations for the cervical spine and headaches disabilities was improper.  As already noted supra, the initial disability rating issues are distinct from the original issues of entitlement to service connection, and hence an SSOC should not have been issued.  See 38 C.F.R. § 19.31(a) (purpose and limitations of an SSOC).  Therefore, the Board does not have jurisdiction over any initial rating issue, if any even exists, and the error is referred to the AOJ for appropriate action.

The issue of entitlement to bilateral hearing loss is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidentiary record raises a reasonable doubt as to whether the appellant's tinnitus had its onset during active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the evidence is in equipoise that his tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit (service connection) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty in the Armed Forces performed by National Guard members for training purposes under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101(24), 106, 1110.

The appellant contends that the onset of his tinnitus was in 1979, when he served his initial period of ACDUTRA.  Review of his service medical records reveals that the appellant's March 1979 entrance examination report does not mention tinnitus.  There was no mention of tinnitus in the report of the August 1979 separation examination, either.  The report of medical history completed in conjunction with a February 1987 physical examination does include mention of chronic tinnitus.  A December 1996 note also includes a notation of tinnitus.  

The appellant has stated that his tinnitus started in 1979 when he was at the test range and an antitank weapon was discharged ten feet away from him.  He has reported that he has experienced tinnitus ever since that time.

The appellant underwent a VA audiology examination in August 2010; he reported that a rocket had gone off close to his left ear during basic training and that this had resulted in tinnitus in his left ear.  He reported having had noise exposure from mortars, tanks, big guns and heavy equipment during his year in Iraq (2004-2005).  He said that his tinnitus was now bilateral and severe.  The VA audiologist rendered a clinical assessment that the appellant's tinnitus was as likely as not a symptom associated with his hearing loss and that the configuration of his audiogram was consistent with cochlear damage from excessive exposure to loud noise.

The appellant underwent a VA ear, nose and throat (ENT) examination in July 2011; the examiner reviewed the claims file.  The appellant complained of constant tinnitus since service.  The VA examining physician opined that the appellant's current tinnitus was more likely than not initially caused by the acoustic trauma he experienced during service and that more likely than not the tinnitus was impacted significantly by the acoustic trauma that he experienced after his service.  

A VA audiologist reviewed the claims file in July 2011.  The audiologist stated that an August 2006 VA audiology treatment note had indicated that the appellant reported long-standing tinnitus since the 1980s.  The audiologist opined that it was less likely as not that the appellant's pre-existing tinnitus was aggravated by the acoustic trauma he experienced during his AD from June 2004 to November 2005.  However, the audiologist did not address the etiology of the pre-existing tinnitus.

The appellant has stated that he had first noticed ringing in his left ear in service in 1979, and he has further stated that the tinnitus has continued to the present time.  In addition, he has reported that he experienced bilateral tinnitus after his deployment to Iraq.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The evidence unfavorable to the claim for service connection in this case consists of the 1979 service medical treatment records which contain no mention of tinnitus, and the subsequent medical treatment records which do not indicate a history of tinnitus until 1987, when chronic tinnitus was noted.  In addition, there is a negative opinion from a VA audiologist that the etiology of the appellant's tinnitus is not related to his military service and the appellant has a history of post-service occupational and recreational noise exposure.  However, there is also an opinion from a VA ENT examiner to the effect that the appellant's tinnitus is related to his military service.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from tinnitus and that he was exposed to weapons fire while he was on his initial period of ACDUTRA with the Army National Guard.  There is no evidence of record to contradict the Veteran's statements regarding the onset date of his tinnitus or the continuity of his tinnitus.

Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  In this case, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's tinnitus had its onset during his 1979 period of ACDUTRA and has continued until now.  The Board will resolve that doubt in the Veteran's favor and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The appellant had more than 100 AD points for each year between March 1984 and March 1987.  He also had 211 AD points between June 1987 and March 1988.  An audiogram performed in October 1985 documented the presence of right and left high frequency hearing loss.  The report of a February 1987 physical examination again documented bilateral high frequency hearing loss.  The February 2003 report of physical examination includes a diagnosis of hearing loss.  The appellant indicated on his 2005 Post Deployment Health Assessment that his health had gotten worse during his deployment, particularly with regard to his neck, headaches, and hearing loss.  A November 2005 treatment note indicates that the appellant's complaints were deployment-related.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2010 Board remand directed that an otolaryngologist review the claims file and identify the first documented record of the existence of hearing loss for the Veteran.  The reviewing doctor was also supposed to render an opinion on the questions of whether any hearing loss existed at the time of Veteran's separation from ACDUTRA in August 1979, whether the Veteran's currently claimed hearing loss is etiologically related to any incident of service, including exposure to weapons fire during basic training, and whether the claimed hearing loss is more likely due to some other cause or causes, including post-service noise exposure.  On remand, opinions were obtained from a physician and an audiologist in July 2011, but neither opinion clearly addressed all of the questions listed by the Board in the April 2010 remand.  In addition, the physician's opinion did not identify any dates for the appellant's service and the audiologist erroneously identified November 1996 as the first documentation of hearing loss for the appellant.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed concerning the onset date of the appellant's hearing loss and concerning the possibility that the appellant's claimed hearing loss is etiologically related to some incident of service, including by way of aggravation.

On remand, these deficiencies should be rectified.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  The claims file is to be returned to the otolaryngologist who generated the July 2011 medical opinion.  If that physician is unavailable, the claims file should be assigned to another otolaryngologist for review.

The AMC/RO should identify for the reviewer the dates of the Veteran's initial period of ACDUTRA and the dates of each later period of active duty and ACDUTRA which can be verified.

The reviewer is requested to provide an opinion as to the medical probability that any documented hearing loss is related to acoustic trauma which the Veteran may have experienced in during his initial period of ACDUTRA, during any other period of ACDUTRA or INACDUTRA or during his active duty service from June 2004 to November 2005, as opposed to that which he experienced in his civilian occupational or recreational pursuits or some other cause or causes.

Specifically, the reviewer is requested to state whether the Veteran's defective hearing is related to any incident of military service (active duty, ACDUTRA or INACDUTRA), and to state the reasons for such an opinion.  The opinion should include a discussion of the effect and significance, if any, of civilian noise exposure, as well as the clinical significance of all audiometric testing of record (military and VA).  The opinion should also include a discussion of the descriptions of the Veteran's hearing loss symptoms over the years that were submitted by the Veteran and/or any third parties.  The effect and significance, if any, of military and civilian noise exposure must be delineated by the reviewer.

The reviewer should specifically identify the onset date of the appellant's hearing loss.  After reviewing the evidence of record, the reviewer should offer opinions as to whether the Veteran's hearing loss pre-existed any period of active duty, ACDUTRA or INACDUTRA; and if so, whether it is at least as likely as not that such pre-existing hearing loss was aggravated (increased in severity beyond the normal progression) by any incident of service.

The reviewing otolaryngologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  On the basis of the clinical record and the known development characteristics of the diagnosed hearing loss, can it be concluded that any such currently diagnosed hearing loss existed at the time of Veteran's separation from ACDUTRA in August 1979, or at the time of his separation from any later period of duty?  Prior to the Veteran's entrance onto active duty in June 2004?  The reviewer should discuss audiometric testing results from 1979 to the present, as well as the Veteran's description of his in-service hearing loss.

b.  When is the first documented record of the existence of hearing loss for the Veteran?  The reviewer should discuss the Veteran's description of his exposure to weapons fire during basic training, as well as the audiometric testing results of record.

c.  Is the Veteran's currently claimed hearing loss etiologically related to any incident of service, including exposure to weapons fire during basic training, or is the claimed hearing loss more likely due to some other cause or causes, including civilian noise exposure?

d.  Is any portion of the Veteran's current hearing loss or tinnitus caused by some aggravation of pre-existing hearing loss that occurred during his June 2004 to November 2005 period of active duty?

Note:  In assessing the relative likelihood as to origin and etiology of the appellant's hearing loss, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the hearing loss is causally or etiologically related to any period of the Veteran's service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  If the otolaryngologist determines that an examination is needed before the requested opinions can be rendered, the AMC/RO should schedule the Veteran for such an examination.

3.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should again review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal and ensure that direct, presumptive, secondary and aggravation theories of service connection are considered.

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case is to be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


